--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

     This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated January 29,
2009 by and between West Canyon Energy Corp., a Nevada corporation (the
“Company”), and Felipe Pimenta Barrios, an individual (the “Executive”).

     The Company desires to employ the Executive, and the Executive wishes to
accept such employment with the Company, upon the terms and conditions set forth
in this Agreement.

     NOW THEREFORE, in consideration of the foregoing facts and mutual
agreements set forth below, the parties, intending to be legally bound, agree as
follows:

     1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.

          1.1 Duties and Responsibilities. Executive shall serve as Chief
Financial Officer and a Director of the Company. During the Employment Term (as
defined below), Executive shall perform all duties and accept all
responsibilities incident to such positions and other appropriate duties as may
be assigned to Executive by the Company’s Board of Directors from time to time.
The Company shall retain full direction and control of the manner, means and
methods by which Executive performs the services for which she is employed
hereunder and of the place or places at which such services shall be rendered.

          1.2 Employment Term. The term of this Agreement shall commence
effective as of December 1, 2008 (the “Effective Date”) and shall continue to
December 1, 2009 (the “Employment Term”).

          1.3 Extent of Service. During the Employment Term, Executive agrees to
use Executive’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and shall devote such time Executive deems is reasonably
necessary to perform his duties hereunder.

          1.4 Base Salary. The Company shall pay Executive a base salary (the
“Base Salary”) at the monthly rate of $4,000 (U.S.), payable monthly.

          1.5 Compensation Shares. As compensation for agreeing act as a
director and officer of the Company and enter into this Agreement, the Executive
shall receive 500,000 restricted shares of common stock of the Company (the
“Compensation Shares”). Upon each annual renewal of this Agreement the Executive
shall be entitled to an additional 500,000 Compensation Shares, subject to
adjust for any stock splits or consolidations.

     2. Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, customer lists and
addresses, cost and pricing information, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Executive

--------------------------------------------------------------------------------

acknowledges that such Confidential Information is a valuable and unique asset
of the Company. Executive covenants that he will not, unless expressly
authorized in writing by the Board of Directors, at any time during the course
of Executive’s employment use any Confidential Information or divulge or
disclose any Confidential Information to any person, firm or corporation except
in connection with the performance of Executive’s duties for the Company and in
a manner consistent with the Company’s policies regarding Confidential
Information.

Executive also covenants that at any time after the termination of such
employment, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information.

All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive’s possession
during the course of Executive’s employment shall remain the property of the
Company. Upon termination of Executive’s employment, the Executive agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.

     3. Miscellaneous.

          3.1 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.

          3.2 Severability. Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement shall be given effect separately from
the provisions or portion thereof determined to be illegal or unenforceable and
shall not be affected thereby.

          3.3 Independent Legal Advice. The Executive acknowledges that:

  (a)

this Agreement was prepared by W.L. Macdonald Law Corporation for the Company;

        (b)

W.L. Macdonald Law Corporation received instructions from the Company and does
not represent the Executive;

        (c)

the Executive has been requested to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

        (d)

the Executive has been given adequate time to obtain independent legal advice;


--------------------------------------------------------------------------------


  (e)

by signing this Agreement, the Executive confirms that he fully understands this
Agreement; and

        (f)

by signing this Agreement without first obtaining independent legal advice, the
Executive waives his right to obtain independent legal advice.

          3.4 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Executive by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

          3.4 Counterparts; Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument. This Agreement may be executed by facsimile with original signatures
to follow.

     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

  WEST CANYON ENERGY CORP.         By: /s/ Shane Reeves     Shane Reeves    
President               FELIPE PIMENTA BARRIOS         By: /s/ Felipe Pimienta
Barrios    

Felipe Pimienta Barrios


--------------------------------------------------------------------------------